[e10-49wtsbamendguar_15001.jpg]
EXECUTION VERSION 3918297.1 June 30, 2015 AMENDED AND RESTATED UNLIMITED
GUARANTY “Lender”: West Texas State Bank 1501 W. University Odessa, Texas 79764
“Borrower”: Nautilus Poplar LLC 1775 Sherman Street, Suite 1950 Denver, Colorado
80203 “Guarantor”: Magellan Petroleum Corporation 1775 Sherman Street, Suite
1950 Denver, Colorado 80203 1. Guaranty. FOR VALUE RECEIVED, and to induce West
Texas State Bank (“Lender”) to make loans or advances or to extend credit or
other financial accommodations or benefits, with or without security, to or for
the account of Borrower pursuant to the Loan Agreement (as hereinafter defined)
and the other Loan Documents (as hereinafter defined), the undersigned
“Guarantor” hereby becomes surety for and irrevocably and unconditionally
guarantees to Lender prompt payment when due, whether by acceleration or
otherwise, of any Liabilities and Obligations (as hereinafter defined) of
Borrower to Lender. Except as provided in Section 18, this Unlimited Guaranty
(as amended, restated, supplemented or otherwise modified from time to time,
this “Guaranty”) is cumulative to and does not supersede any other guaranties of
any of the Liabilities and Obligations. This Guaranty is continuing and is
unlimited as to all principal plus interest owing at any time, plus reasonable
out-of-pocket attorney’s fees, costs and expenses of collection incurred and/or
the cost of the enforcement of rights in enforcing this Guaranty (including,
without limitation, any liability arising from failure to comply with any state
or federal laws, rules and regulations concerning the control of hazardous waste
or substances at or with respect to any real estate securing any loan guaranteed
hereby), plus interest on such attorney’s fees and cost of collection, during
the continuance of an Event of Default (as defined in the Loan Agreement).
Guarantor unconditionally guarantees the prompt and complete compliance by
Borrower of all Obligations of Borrower (as defined in the Loan Agreement). The
undertakings of Guarantor hereunder are independent of the Obligations of
Borrower and a separate action or actions for payment, damages or performance
may be brought or prosecuted against Guarantor, whether or not an action is
brought against Borrower or to realize upon the security for the Obligations,
whether or not Borrower is joined in any such action or actions, and whether or
not notice is given or demand is made upon Borrower.



--------------------------------------------------------------------------------



 
[e10-49wtsbamendguar_15002.jpg]
2 Lender shall not be required to proceed first against Borrower, or any other
person or entity, whether primarily or secondarily liable, or against any
collateral held by it, before resorting to Guarantor for payment, and Guarantor
shall not be entitled to assert as a defense to the enforceability of this
Guaranty any defense of Borrower, with respect to any Liabilities and
Obligations. 2. Paragraph Headings, Governing Law and Binding Effect. A.
Guarantor agrees that the paragraph headings in this Guaranty are for
convenience only and that they will not limit any of the provisions of this
Guaranty. B. WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW, THIS GUARANTY
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN THE STATE OF TEXAS AND THE LAWS OF THE UNITED STATES OF AMERICA, EXCEPT
TO THE EXTENT THAT THE LAW OF ANOTHER STATE IN WHICH A PORTION OF THE PROPERTY
IS LOCATED (OR WHICH IS OTHERWISE APPLICABLE TO A PORTION OF THE PROPERTY)
NECESSARILY GOVERNS WITH RESPECT TO PROCEDURAL AND SUBSTANTIVE MATTERS RELATING
TO THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS, SECURITY INTERESTS AND
OTHER RIGHTS AND REMEDIES GRANTED HEREIN, IN WHICH CASE, THE LAW OF SUCH OTHER
STATE SHALL APPLY AS TO THAT PORTION OF THE PROPERTY LOCATED IN (OR OTHERWISE
SUBJECT TO THE LAWS OF) SUCH STATE. C. ANY SUIT, ACTION OR PROCEEDING AGAINST
GUARANTOR WITH RESPECT TO THIS GUARANTY OR ANY JUDGMENT ENTERED BY ANY COURT IN
RESPECT HEREOF, MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS, COUNTY OF
ECTOR, OR IN THE UNITED STATES COURTS LOCATED IN ECTOR COUNTY, TEXAS AND THE
BORROWER HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF ANY SUCH SUIT, ACTION OR PROCEEDING. GUARANTOR HEREBY IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN SAID COURT
BY THE MAILING THEREOF BY LENDER BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO GUARANTOR, AS APPLICABLE, AT THE ADDRESS FOR NOTICES AS PROVIDED IN
THE LOAN AGREEMENT. GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY BROUGHT IN THE COURTS
LOCATED IN THE STATE OF TEXAS, COUNTY OF ECTOR, AND HEREBY FURTHER IRREVOCABLY



--------------------------------------------------------------------------------



 
[e10-49wtsbamendguar_15003.jpg]
3 WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 3. Definitions. A. “Guarantor”
shall mean Guarantor. B. “Loan Agreement” shall mean that certain Restated Loan
Agreement dated as of the date of this Guaranty by and between Borrower,
Guarantor and Lender, as amended, restated, supplemented or otherwise modified
from time to time. C. “Loan Documents” shall have the meaning given in the Loan
Agreement. D. “Liabilities and Obligations” shall mean the following: (i) the
due and prompt payment by Borrower of: (x) the principal of and interest at the
rate specified in the Loan Agreement on the Loans, when and as due, whether at
scheduled maturity, date set for prepayment, by acceleration or otherwise, and
(y) all other monetary obligations of Borrower to Lender under the Loan
Documents, when and as due, including fees, costs, expenses (including, without
limitation, reasonable out-of-pocket fees and expenses of counsel incurred by
Lender in enforcing any rights under this Guaranty or any other Loan Document),
contract causes of action and indemnities, whether primary, secondary, direct or
indirect, absolute or contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding); and (ii) the due and prompt performance of all
covenants, agreements, obligations and liabilities of Borrower and Guarantor
under or in respect of the Loan Documents. E. “Note” shall mean that certain
Amended and Restated Promissory Note dated as of the date of this Guaranty by
and between Borrower and Lender in the original principal amount of
$5,500,000.00, as amended, restated, supplemented or otherwise modified from
time to time. 4. Waivers by Guarantor. Except as expressly set forth in any Loan
Agreement, Guarantor waives notice of acceptance of this Guaranty, notice of any
Liabilities and Obligations to which it may apply, presentment, demand for
payment, protest, notice of dishonor or nonpayment of any Liabilities and
Obligations, notice of intent to accelerate, notice of acceleration, and notice
of any suit or the taking of other action by Lender against Borrower or any
other person (other than Guarantor), any applicable statute of limitations and
any other notice to any party liable on any Loan Document (other than
Guarantor).



--------------------------------------------------------------------------------



 
[e10-49wtsbamendguar_15004.jpg]
4 Guarantor also hereby waives, until payment in full of the Liabilities and
Obligations (other than contingent indemnification obligations for which no
claim has been asserted), any claim, right or remedy which such Guarantor may
now have or hereafter acquire against Borrower that arises hereunder and/or from
the performance by any other Guarantor hereunder including, without limitation,
any claim, remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification, or participation in any claim, right or remedy of
Lender against Borrower or against any security which Lender now has or
hereafter acquires, whether or not such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise. Guarantor also waives
the benefits of any provision of law requiring that Lender exhaust any right or
remedy, or take any action, against Borrower, any Guarantor, any other person
and/or property including but not limited to the provisions of the Texas Civil
Practice and Remedies Code §17.001, Texas Rules of Civil Procedure Rule 31 and
the Texas Business and Commerce Code Chapter 34, as amended, or otherwise.
Lender may at any time and from time to time without notice to Guarantor (except
as required by law), without incurring responsibility to Guarantor, without
impairing, releasing or otherwise affecting the Liabilities and Obligations of
Guarantor, in whole or in part, and without the indorsement or execution by
Guarantor of any additional consent, waiver or guaranty: (a) change the manner,
place or terms of payment, or change or extend the time of or renew, or change
any interest rate or alter any Liabilities and Obligations or installment
thereof, or any security therefor (other than the Pledged Collateral); (b) loan
additional monies or extend additional credit to Borrower under the Loan
Documents, with or without security, thereby creating new Liabilities and
Obligations the payment or performance of which shall be guaranteed hereunder,
and this Guaranty herein made shall apply to the Liabilities and Obligations as
so changed, extended, surrendered, realized upon or otherwise altered; (c)
during the continuance of an Event of Default, sell, exchange, release,
surrender, realize upon or otherwise deal with in any manner and in any order
any property at any time pledged or mortgaged to secure the Liabilities and
Obligations and any offset there against; (d) exercise or refrain from
exercising any rights against Borrower or others (including Guarantor) or act or
refrain from acting in any other manner, in each case in accordance with the
terms of the Loan Documents; (e) settle or compromise any Liabilities and
Obligations or any security therefor and subordinate the payment of all or any
part thereof to the payment of any Liabilities and Obligations of any other
parties primarily or secondarily liable on any of the Liabilities or
Obligations; (f) release or compromise any Liabilities and Obligations of
Guarantor hereunder or any Liabilities and Obligations of any other parties
primarily or secondarily liable on any of the Liabilities and Obligations; or
(g) apply any sums from any sources to any Liabilities and Obligations without
regard to any Liabilities and Obligations remaining unpaid in accordance with
the terms of the Loan Documents. 5. Subordination. Guarantor agrees that it will
not demand, take or receive from Borrower, by set-off or in any other manner,
payment of any debt, now and at any time or times hereafter owing by Borrower to
Guarantor unless there are no then outstanding Loans.



--------------------------------------------------------------------------------



 
[e10-49wtsbamendguar_15005.jpg]
5 6. Waivers by Lender. No delay on the part of Lender in exercising any of its
options, powers or rights, and no partial or single exercise thereof, shall
constitute a waiver thereof. No waiver of any of its rights hereunder, and no
modification or amendment of this Guaranty, shall be deemed to be made by Lender
unless the same shall be in writing, duly signed on behalf of Lender; and each
such waiver, if any, shall apply only with respect to the specific instance
involved, and shall in no way impair the rights of Lender or the obligations of
Guarantor to Lender in any other respect at any other time. 7. Termination. This
Guaranty shall be binding on Guarantor until the earlier of (i) termination of
the Loan Agreement and (ii) written notice of revocation signed by Guarantor and
approved in writing by Lender in its sole and absolute discretion,
notwithstanding change in name, location, composition or structure of, or the
dissolution, termination or increase, decrease or change in personnel, owners or
partners of Borrower or Guarantor. No notice of revocation or termination hereof
shall affect in any manner rights arising under this Guaranty with respect to
Liabilities or Obligations that shall have been committed, created, contracted,
assumed or incurred prior to receipt of such written notice pursuant to any
agreement entered into by Lender prior to receipt of such notice. 8. Partial
Invalidity and/or Enforceability of Guaranty. The unenforceability or invalidity
of any provision of this Guaranty shall not affect the enforceability or
validity of any other provision herein and the invalidity or unenforceability of
any provision of any Loan Document as it may apply to any person or circumstance
shall not affect the enforceability or validity of such provision as it may
apply to other persons or circumstances. In the event Lender is required to
relinquish or return any payments, the Pledged Collateral or the proceeds
thereof, in whole or in part, which had been previously applied to or retained
for application against any Liabilities and Obligations, by reason of a
proceeding arising under Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors , this Guaranty shall
automatically continue to be effective notwithstanding any previous cancellation
or release effected by Lender to the extent of such relinquished or returned
payments, Pledged Collateral and/or proceeds. 9. Change of Status. Guarantor
will not become a party to a merger or consolidation with any other company,
except where Guarantor is the surviving corporation or entity, and all covenants
under this Guaranty are assumed by the surviving entity. Further, Guarantor may
not change its legal structure, without the written consent of Lender and all
covenants under this Guaranty are assumed by the new or surviving entity.
Guarantor further agrees that this Guaranty shall be binding, legal and
enforceable against Guarantor in the event Borrower changes its name, status or
type of entity. 10. Financial and Other Information. Guarantor agrees to furnish
to Lender financial statements as set out in the Loan Agreement and any and all
other financial information and any other information regarding Guarantor and/or
the Pledged Collateral reasonably requested in writing by Lender within ten (10)
Business Days of the date of such request. Guarantor has made an independent
investigation of the financial condition and affairs of



--------------------------------------------------------------------------------



 
[e10-49wtsbamendguar_15006.jpg]
6 Borrower prior to entering into this Guaranty, and Guarantor will continue to
make such investigation; and in entering into this Guaranty Guarantor has not
relied upon any representation of Lender as to the financial condition,
operation or creditworthiness of Borrower. Guarantor further agrees that Lender
shall have no duty or responsibility now or hereafter to make any investigation
or appraisal of Borrower on behalf of Guarantor or to provide Guarantor with any
credit or other information which may come to its attention now or hereafter.
11. Notices. Notices given under this Guaranty shall be given in accordance with
Section 10 {Notices} of the Loan Agreement. 12. Guarantor Duties. Guarantor
shall upon notice or demand by Lender promptly and with due diligence pay and
perform all Liabilities and Obligations for the benefit of Lender in the event
of the occurrence and continuance of any Event of Default under any Loan
Documents. 13. Remedies. During the continuance of an Event of Default as a
result of Guarantor failing to fulfill its duty to pay and perform all
Liabilities and Obligations as required hereunder, Lender shall have all of the
remedies of a creditor and, to the extent applicable, of a secured party, under
all applicable law, and without limiting the generality of the foregoing, Lender
may, at its option and without notice or demand: (a) declare any Liabilities and
Obligations due and payable at once; (b) take possession of the Pledged
Collateral and/or any collateral pledged by Borrower wherever located, and sell,
resell, assign, transfer and deliver all or any part of the Pledged Collateral
and/or said collateral of Borrower at any public or private sale or otherwise
dispose of any or all of the Pledged Collateral and/or such collateral of
Borrower in its then condition, for cash or on credit or for future delivery,
and in connection therewith Lender may impose reasonable conditions upon any
such sale, and Lender, unless prohibited by law the provisions of which cannot
be waived, may purchase all or any part of the Pledged Collateral and/or said
collateral of Borrower to be sold, free from and discharged of all trusts,
claims, rights or redemption and equities of Borrower or Guarantor whatsoever;
Guarantor acknowledges and agrees that the sale of the Pledged Collateral and/or
any collateral of Borrower through any nationally recognized broker-dealer,
investment banker or any other method common in the securities industry shall be
deemed a commercially reasonable sale under the applicable uniform commercial
code or any other equivalent statute or federal law, and expressly waives notice
thereof except as provided herein or in any other Loan Document; and (c) set-off
against the Liabilities and Obligations of Guarantor all money owed by Lender or
any of its affiliates in any capacity to Guarantor whether or not due. 14.
Attorney Fees, Cost and Expenses. Guarantor shall pay all costs of collection
and reasonable out-of-pocket attorney’s fees, including reasonable out-of-pocket
attorney’s fees in connection with any suit, mediation or arbitration
proceeding, out of court payment agreement, trial, appeal, bankruptcy
proceedings or otherwise, in each case incurred or paid by Lender in enforcing
the payment of any Liabilities and Obligations



--------------------------------------------------------------------------------



 
[e10-49wtsbamendguar_15007.jpg]
7 during the continuance of an Event of Default in accordance with the terms
hereof and the other Loan Documents or defending this Guaranty. 15. Collateral.
In accordance with the terms of the Loan Agreement, Lender shall have the right
to require Guarantor to deliver to Lender, as security for the Liabilities and
Obligations, a pledge of all of its right, title and interest in and to all
membership interests of Guarantor in Borrower and the certificates, instruments
and agreements representing such interests (the “Pledged Collateral”). 16.
Preservation of Property. Lender shall not be bound to take any steps necessary
to preserve any rights in any property pledged as collateral to Lender to secure
Borrower and/or Guarantor’s Liabilities and Obligations as against prior parties
who may be liable in connection therewith. Lender, nevertheless, at any time,
may during the continuance of an Event of Default (a) take any action it deems
appropriate for the care or preservation of such property or of any rights of
Borrower and/or Guarantor or Lender therein; (b) demand, sue for, collect or
receive any money or property at any time due, payable or receivable on account
of or in exchange for any property pledged as collateral to Lender to secure
Borrower and/or Guarantor’s Liabilities and Obligations to Lender; (c)
compromise and settle with any person liable on such property; or (d) extend the
time of payment or otherwise change the terms of the Loan Documents as to any
party liable on the Loan Documents, all without notice to, without incurring
responsibility to, and without affecting any of the Liabilities and Obligations
of Guarantor. 17. Loan Agreement. This Guaranty is subject to the terms and
conditions of the Loan Agreement. All capitalized terms used but not defined
herein shall have the meanings given such terms in the Loan Agreement. 18.
Amendment and Restatement. This Amended and Restated Unlimited Guaranty amends
and restates that certain Unlimited Guaranty dated September 17, 2014 by the
Guarantor in favor of Lender, in its entirety, but shall not constitute a
novation thereof. [THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
(signature page follows)



--------------------------------------------------------------------------------



 
[e10-49wtsbamendguar_15008.jpg]




--------------------------------------------------------------------------------



 
[e10-49wtsbamendguar_15009.jpg]




--------------------------------------------------------------------------------



 